Citation Nr: 1342537	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, and from May 1972 to May 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2010 and May 2013, the Board remanded this matter for additional development and medical inquiry.    

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  No relevant evidence has been added to either claims file since the most recent supplemental statement of the case (SSOC) in July 2013.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that the onset of the Veteran's hypertension occurred many years following service.  

2.  The preponderance of the evidence of record demonstrates that the Veteran's hypertension was not caused by a service-connected disorder, and is not aggravated by a service-connected disorder.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed related to service, and is not secondary to a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA must provide notice and assistance to claimants for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Veteran was provided with satisfactory notice in VCAA notification letters of record dated between September 2004 and June 2007.  The letters informed the Veteran of the evidence and information necessary to substantiate his claim for service connection, and informed the Veteran regarding his and VA's respective responsibilities in obtaining evidence and information.  The letters also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date.  Though full notification was not provided to the Veteran prior to the rating decision on appeal, the timing error has been corrected by the readjudication of the claim to service connection in the July 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).   
With regard to VA's duty to assist, the record indicates that in the notification letters, the RO requested from the Veteran information regarding medical evidence pertaining to his claim for service connection.  The record shows that the RO included in the claims file the Veteran's service treatment records (STRs) as well as relevant private and VA treatment records and reports.  Furthermore, the Veteran has undergone three VA compensation examinations into his claim.  The reports of the examinations, dated in November 2004, June 2010, and June and July 2013, satisfy the duty to assist.  As noted in the May 2010 and May 2013 remands, the Board found certain inadequacies with the November 2004 and June 2010 reports of record.  The shortcomings were addressed in the June and July 2013 VA reports of record.  Combined, the four reports detail the nature of the Veteran's disorder, indicate a review of the claims file, and note findings based on the Veteran's lay statements, on the evidence of record, and on the examination of the Veteran.  The findings are supported by data and reasoned explanations, moreover.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds them adequate.

In sum, the Board finds that VA's duties to notify and assist have been substantially met.  

II.  The Claim to Service Connection

Medical evidence of record establishes that the Veteran has hypertension.  This is demonstrated in VA and private treatment records, and in the VA compensation examination reports dated in 2004, 2010, and 2013.  The Veteran contends that he incurred his hypertension during service.  Alternatively, he maintains that his hypertension was either caused by, or has been aggravated by, his service-connected posttraumatic stress disorder (PTSD), his heart disease, and/or his diabetes mellitus type 2 (diabetes).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit has clarified that the continuity of symptomatology language in § 3.303(b) is limited to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.309(a), hypertension is considered a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the revised provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), the revised provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Importantly, the record indicates that the Veteran's service connection claim on appeal was filed prior to the effective date of the revised regulation.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).


When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

As noted earlier, the evidence establishes that the Veteran currently has hypertension.  However, a service connection finding for hypertension is unwarranted.  The evidence does not indicate that the Veteran incurred hypertension during service.  The evidence does not indicate that he developed the disorder within one year of his 1975 discharge from active duty.  And the evidence does not indicate that hypertension was caused by, or has been aggravated by, PTSD, diabetes, or heart disease.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

Direct Service Connection 

The Veteran's STRs are negative for hypertension.  In a May 1975 STR completed just prior to discharge from service, a normal blood pressure reading of 118/76 was noted.  See 38 C.F.R. § 4.104, Diagnostic Code 7107 (2013) (hypertension is diastolic blood pressure predominantly 90mm. or greater; isolated systolic hypertension is systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm).  The January 1975 discharge report of medical examination was negative for hypertension and noted the Veteran's heart and vascular systems to be normal.  The earliest evidence of record addressing hypertension is found in private and VA treatment records dated in the early to mid 2000s, almost 30 years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Notably, the November 2004 VA examination of record indicates that the Veteran had a history of hypertension for two years.  

Furthermore, there is no medical nexus evidence supporting a direct service connection theory of entitlement.  Although the examination did not expressly consider whether hypertension was related to the Veteran's service, the Board notes that VA's duty to assist requires that an opinion be sought when the record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2013).  Here, there is no evidence of an event, injury or disease in service.  Therefore, there was no duty to obtain such an opinion.  In short, the preponderance of the evidence is found to be against the Veteran's claim for direct service connection; therefore, the benefit of the doubt provision does not apply.  Service connection on this theory is not warranted.

Presumptive Service Connection - Herbicides

The Veteran served in the Republic of Vietnam between October 1967 and October 1968.  He is, therefore, presumed to have been exposed during service to an herbicide agent.  38 C.F.R. § 3.307.  Multiple disorders, to include various heart disorders, are presumed to be related to herbicide exposure, and are listed under 38 C.F.R. § 3.309(e).  However, hypertension is not among them.  Indeed, the regulation expressly states that hypertension will not be considered a presumptive disorder under 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted under these provisions.

Presumptive Service Connection - Chronic Disease

As stated, the evidence shows onset of hypertension many years following service.  Specifically, the Veteran separated from service in 1975.  His first diagnosis was in the early to mid 2000s, almost 30 years after discharge from active service.  Therefore, a finding of presumptive service connection under 38 C.F.R. § 3.309(a), is unwarranted here.    

Secondary Service Connection 

With regard to the issue of secondary service connection, the Board also finds that the record does not favor the Veteran's claim.  The record contains four medical opinions addressing the claim and each counters the assertion that hypertension is secondary to a service-connected disorder such as PTSD, diabetes, or heart disease.  

The first of these opinions is dated in November 2004.  The examiner stated that it was "unlikely" that hypertension related to diabetes.  The examiner conducted an examination of the Veteran, reviewed his medical history, and discussed specifically the Veteran's heart, diabetes, and hypertension disorders.  However, as noted in the Board's May 2010 remand, this report and opinion was not complete.  In particular, the examiner did not indicate a review of the claims file, did not support the opinion with a rationale, did not address whether hypertension was aggravated by diabetes, and did not address whether hypertension was related to heart disease or PTSD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Nevertheless, the November 2004 VA report and opinion is of some probative value against the claim.  At a minimum, it certainly cannot be construed as evidence in favor to the claim.  

Similarly, certain deficiencies were noted in the June 2010 report and opinion, which were issued pursuant to the Board's May 2010 remand.  In the report, the June 2010 examiner indicated an examination of the Veteran, indicated a review of the claims file, and detailed the Veteran's medical history.  But the report and opinion solely address the interaction between hypertension and diabetes, and not whether hypertension was related to PTSD or heart disease.  Nevertheless, despite its shortcomings, this opinion is also of some evidentiary value.  The opinion addresses the central questions presented in the May 2010 remand - is the Veteran's hypertension caused by, or aggravated by, his diabetes?  The examiner stated that the Veteran's hypertension preexisted the original diagnosis in 2004, and likely preexisted the onset of his diabetes.  She stated that diabetes did not cause hypertension, therefore.  She also stated that there "is no evidence that his hypertension has been aggravated by his diabetes mellitus."  The examiner indicated that the Veteran's hypertension had proceeded normally on "a course that one would anticipate with essential hypertension."  

The third opinion addressing the issue of secondary service connection, dated in June 2013, was included in the record pursuant to the Board's May 2013 remand for additional medical inquiry.  The Board sought medical commentary on whether hypertension related in any way to PTSD or heart disease.  In the June 2013 report, the examiner indicated an examination of the Veteran, a review of the claims file, and detailed the Veteran's medical history.  The examiner also provided an opinion supported by a rationale, finding that heart disease did not relate to hypertension.  Specifically, the examiner stated that hypertension was not the result of heart disease, because, "Without the presence of widespread atherosclerotic vascular disease causing associated renal disease, neither of which are present in this [Veteran], there is no rationale for hypertension being the result of coronary vascular disease."  

Finally, in the fourth opinion, the July 2013 VA examiner addressed whether hypertension was secondary to PTSD or heart disease.  This examiner indicated a review of the claims file but not of the Veteran as the report and opinion were included in the record as an addendum to the June 2013 examination.  This examiner stated expressly that the Veteran's "current essential hypertension is less likely as not (less than 50%) related to, caused by, or aggravated by, his SC conditions of heart disease and/or PTSD."  The examiner then supported his opinion by explaining that "CAD or ischemic heart disease are not cause and effect etiologies for HTN."  Rather, the examiner indicated that the reverse was true, that hypertension was a "risk factor" for heart diseases.  Furthermore, the July 2013 opinion corroborated the finding in the June 2013 report by stating that without evidence of renal disease, or "renovascular disease," the record indicates that hypertension has not been aggravated by heart disease.  The examiner noted that "labs from just a couple of months ago show normal renal function."  

With regard to PTSD, the July 2013 VA examiner recognized that PTSD may cause "transient elevations" in blood pressure readings.  The examiner compared the interaction of the two to "an adrenergic response to pain."  But the examiner clarified that that does not mean that PTSD is a risk factor for essential hypertension.  Indeed, there is no "cause and effect etiology" between PTSD and hypertension.  Moreover, the examiner indicated that there was no evidence that the Veteran's hypertension was aggravated by his PTSD, and specifically noted how the Veteran's hypertension had been "controlled despite worsening of the PTSD."  Finally, the examiner listed the well-established "risk factors, or etiologies" for hypertension, such as advancing age, genetics (family history), dietary factors, and morbid obesity.  And the examiner stated that the Veteran had "all of these risk factors based on review of the data."  

In sum, the record contains four separate opinions which address the Veteran's claim to secondary service connection.  Though certain problems have been noted with some of the opinions, the Board finds their collective findings to be of significant probative value.  The reports and opinions demonstrate that the Veteran has been extensively examined, his claims file has been studied repeatedly, and his medical history has been detailed and considered by medical professionals on several occasions.  Further, with regard to the essential questions before the Board - has hypertension been caused or aggravated by PTSD, diabetes, or heart disease - probative opinions accompanied by explanations are of record.  See Bloom, supra.  The November 2004 and June 2010 VA reports and opinions persuade the Board that the Veteran's hypertension is not caused by, or aggravated by, his diabetes, while the June and July 2013 VA reports and opinions persuade the Board that hypertension is not caused by, or aggravated by, heart disease or PTSD.  The Board has placed great weight on these unchallenged medical opinions.  

On the issue of medical nexus, the Board has considered the Veteran's lay assertions that his hypertension is secondary to a service-connected disorder.  As indicated earlier, the Veteran may be competent to testify regarding symptoms which are observable, such as feelings and sensations.  However, his assertion regarding the positive causal relationship between his hypertension and his service-connected disorders is of limited probative value because he is not competent to render such a determination.  The diseases at issue here - hypertension, heart disease, diabetes, PTSD - involve pathologies of the heart, vascular, and psychiatric systems, which are beyond the capacity for lay observation.  Their etiology, development, and interaction cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion regarding the way in which his disorders developed.  He does not have the training and expertise to provide medical evidence connecting service to the symptoms, connecting the symptoms to the disorders at issue, or connecting hypertension to a service-connected disorder.  The Veteran cannot provide evidence that states that what he experienced during service, or has felt since service, resulted in hypertension.  On this essentially medical question, the Veteran's statements are not probative.  As such, the Board places limited weight on the Veteran's lay assertions regarding the issue of etiology, particularly in comparison to the VA reports and opinions.  

Similarly, the Board finds an assertion regarding etiology, from the Veteran's representative, to be of limited probative value.  In the September 2013 post-remand brief, the representative interprets the June 2010 VA examiner's comments to indicate that the Veteran had "a history of untreated hypertension from service and post service[.]"  The VA examiner did not state or imply this.  The examiner merely stated - as have several private and VA medical personnel during the appeal period - that the Veteran had a history of untreated hypertension prior to his diagnosis in 2004.  This is evidence that the Veteran had hypertension prior to his diagnosis in 2004, and nothing more.  It is not evidence that the untreated hypertension dated back to service, which ended decades earlier.  Hence, the representative's lay assertion regarding etiology is of limited probative value as well.  

The record establishes that the Veteran has hypertension.  However, the preponderance of the evidence of record demonstrates that service connection is not warranted here.  The Board has assigned great weight to the VA and private medical evidence of record dated between November 2004 and July 2013 which indicates that the Veteran did not incur his hypertension during service, that he did not develop the disorder within one year of his 1975 discharge from service, and that the disorder is not related to PTSD, diabetes, or heart disease.  On these particularly complex medical issues, the medical evidence clearly outweighs the lay assertions of record.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


